DE HAVEN, District Judge
(after stating the facts). The demurrer to the indictment will be sustained, upon the authority of U. S. y. Barrett (D. C.) m Eed. 369, and U. S. v. Connors, Id. 734. The exhaustive opinion of Judge Amidon in the first of these cases renders unnecessary further discussion of the question here presented; and the language of Judge Bellinger in U. S. v. Connors may well be repeated as entirely applicable to the present indictment:
•‘The hills described in this indictment are not in the similitude of any obliga lions issued by the United States, and the statement in the indictment that they are so does not countervail the facts alleged, which show the contrary. These bills are described as notes and obligations issued by the State Bank of New Brunswick, in the state of New Jersey. They do not purport on their face to he obligations of the United States, but something altogether different.”